DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-31 and 33-36 and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokemohr et al1 (“Kokemohr”) in view of Oosawa2.
Regarding claim 28, Kokemohr teaches an image processing apparatus comprising: at least one processor and/or circuit configured to function as a plurality of units  comprising (note that the broadest reasonable interpretation of “at least one processor and/or circuit” is the alternative case of at least one processor or circuit such that at least one circuit or processor is required by the claims which perform functions as specified below; see Kokemohr, column 5, lines 60-67 through column 6, lines 1-48 and figure 12 where “the implementing system includes one or more digital processors or processing circuitry (“processors”), and one or more storage devices such as a database 106 or other storage” and “different components of one or more servers and/or clients can perform different blocks or other parts of the method 200” and the method “can be implemented by computer program instructions or code, which can be executed on a computer, e.g., implemented by one or more processors, such as microprocessors or other processing circuitry and can be stored on a computer program product including a computer readable medium, such as a magnetic, optical, electromagnetic, or semiconductor storage medium, including semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), flash memory, a rigid magnetic disk, an optical disk, a solid-state memory drive, etc” such that this system comprises such an apparatus configured to perform the method 200 as further described which performs image processing functions that read on each of the respective functioning units below and functions as the following units):
(1) an obtainment unit configured to obtain a condition of shading caused by environment light for a specific object region in an image (note that “shading” especially as used in the context of the claims is a broad term which is interpreted to mean the manner in which an object appears in any type of image as differing shades of various hues or tones assigned to any given pixel based on lighting creating shading effects that depict surfaces for an object depicted in an image such that these various shades can make up various depictions of an object and a “condition” of shading for some specific object region in an image could then be interpreted as a state of shading for some region or some situation with respect to shading which applies for example such as whether or not to apply shading effects for example;
thus see Kokemohr, column 4, lines 30-49 teaching an “’image’ as referred to herein can be a still image or standalone image, or can be an image in a series of images, e.g., a frame in a video sequence of frames” and an “’object’ described herein as being depicted in an image can be any kind of object or feature (or portion thereof), such as a person, face, animal, article or item, landscape or terrain feature, structure, etc “ where “objects can have one or more surfaces which may be depicted in the image and can be used in some features described herein” such that these “surfaces” of objects depicted are specific object regions in an image and are those which may have illumination and thus shading effect effects applied if they are obtained as regions which are to have some shading effect applied as explained below;
see further column 7, lines 4-46 teaching an “image” as noted above and the “method positions one or more light source elements in the image based on user input” where a user  can “direct the placement of a light source element using a tool in a user interface” which “provides a simulated light source to add an illumination effect to the image” and then “method determines an illumination effect in the image based on the light source element(s) with respect to the image” such that this allows to  “refine the illumination effect to make it appear more realistic or natural” such as by “examin[ing] the image to estimate where surfaces are located in the image that may reflect light and affect the illumination effect(s)”;
in light of the above then see additionally column 16, lines 37-67 through column 17, lines 1-66 further detailing the “lighting tool that allows a user to add and/or adjust simulated light sources and corresponding illumination to the image” where as in figure 5 two light sources can be placed to effect the shading of various regions of an image and thus set a condition of shading to such specific object regions under their influence where for example a “Light source element 506 is positioned over one area of the image and provides an illumination effect at its location” which can further be controlled as in figure 6 with a “direction control 606 that allows the user to manipulate the direction of the light provided by the simulated light source of the element 600” and can “change the orientation and tilt of the light source with respect to the image” and can “include an illuminated area outline 608 that defines the particular size and shape of the illumination on the image” with “pixels of the image that are inside the outline 608 are illuminated by the light source element (e.g., directly receiving the simulated light) based on the parameters of the light source element 600” with other controls allowing changing the specific object regions which will be illuminated and subject to shading where again such setting of whether or not to apply illumination to a particular region of an image is setting of a condition of shading;
finally see column 11, lines 18-67 through column 12, lines 1-6 where when a “refined illumination effect is to be provided” then “the method determines image content affecting the illumination emitted from the light source element(s)” where “such “image content” can include objects depicted in the image and/or surfaces of objects depicted in the image” and “can include orientations of surfaces of objects (including various types of features, such as landscape or terrain) as depicted in the content which can affect the appearance of the illumination in the image based on the characteristics (direction, brightness, etc.) of the light” meaning that such surfaces are obtained as those in condition for shading according to the illumination effects as for example “the method may have determined the location and orientation of surfaces depicted in the image within an approximate 3-D model constructed for the scene depicted in the image” and it is those surfaces in condition for shading that are “taken into account in block 318 when determining the appearance of the illumination effect”);
(2) an identification unit configured to identify a normal direction of an object in the specific object region (see Kokemohr, column 12, lines 46-67 and figure 4 teaching “to detect one or more faces (and/or other types of objects) depicted in the image” such that these may be a plurality of specific object regions which are detected and then are analyzed as in column 13 through column 15, lines 1-19 to obtain their shading conditions such that “local normal vectors” can be assigned to each pixel of a face which are object regions or they can be assigned to “surfaces of the face” and the system “can be used to find normal vectors of facial surfaces, e.g., the heuristic of block 408 described to find normal vectors of non-facial objects and surfaces using changes in brightness can be used for finding the local normal vectors for faces” such that the system functions as an identification unit to identify a normal vector of the specific object regions which are in a condition for shading as indicated by the obtained condition of shading information above);
 (3) a correction unit configured to apply an effect of virtual light to the specific object region (see Kokemohr, column 4, lines 4-49 teaching the system and method are meant to correct image information by applying effects of virtual light to the object region identified above such that “a user can apply a complex lighting effect on any image” using virtual light of “illumination from simulated light source” applied to “desired areas”;
 see further, Kokemohr, column 10, lines 5-21 and column 11, lines 18-67 through column 12, lines 1-34 and figure 3 teaching “whether to use a refined illumination effect” and if so “the method determines image content affecting the illumination emitted from the light source element(s)” and “determines the pixel values for the illumination effect based on the image content determined in block 316” and “writes the determined pixel values to the appropriate pixels of the image to provide the illumination effect in the image” where such determinations and writing of values is a correction from a correction unit as it applies the effects of virtual light to the specific object region pixels which are under the effect of shading due to the refined illumination effect of the virtual light source); 
(4) a first determination unit configured to determine a radiated direction of virtual light to be applied by the correction unit, based on the condition of shading that is obtained by the obtainment unit (see Kokemohr, column 10, lines 5-21 and column 11, lines 18-67 through column 12, lines 1-34 and figure 3 teaching “whether to use a refined illumination effect” and if so “the method determines image content affecting the illumination emitted from the light source element(s)” and “determines the pixel values for the illumination effect based on the image content determined in block 316” where the “orientations of surfaces of objects (including various types of features, such as landscape or terrain) as depicted in the content which can affect the appearance of the illumination in the image based on the characteristics (direction, brightness, etc.) of the light” and these specific object regions which are “surfaces are taken into account in block 318 when determining the appearance of the illumination effect” such that “the light emitted in the direction and/or angle specified by the light source element may cause the illumination effect to be reflected or scattered, or shadows to be present in a different way than determined in block 314, based on estimated in-image angles of estimated surfaces depicted in the image” and for example “the method can multiply the illumination brightness at each appropriate determined in-image surface by a function that adjusts the brightness based on the surface angle with respect to the angle of the light” where such a function then uses a determination of the radiated direction of virtual light based on the virtual light settings setting the conditions for shading to the regions being analyzed for correction), and
(5) a second determination unit configured to determine a degree of the effect of the virtual light to be applied by the correction unit, based on (a) the normal direction identified by the identification unit and (b) the radiated direction determined by the first determination unit (see Kokemohr, supra where the system acts as a second determination unit when it uses the “function that adjusts the brightness based on the surface angle with respect to the angle of the light” and this surface angle is based on the normal direction explained above and the angle of the light is the angle of the virtual light determined above and the degree of effect is thus for example an amount of brightness as noted above which applies different shading to different surfaces then depending on their surface normal orientations),
 wherein if there are a plurality of the specific object regions in the image, the second determination unit determines the degree of the effect of virtual light for each specific object region (see Kokemohr, supra,  teaching “whether to use a refined illumination effect” and if so “the method determines image content affecting the illumination emitted from the light source element(s)” and “determines the pixel values for the illumination effect based on the image content determined in block 316” where, as explained above, the degree of effect is based on the surface information such that “the method can multiply the illumination brightness at each appropriate determined in-image surface by a function that adjusts the brightness based on the surface angle with respect to the angle of the light” and “this illumination brightness function can be applied to each pixel of each different surface angle located in the newly illuminated area of the image, or alternately can be applied to regions of similar pixels” such that “each pixel” or “surface” analyzed this is an object region and there are multiple such regions analyzed and the local normal determines the effect of virtual light for each region or for example “regions” of similar pixels can have effects applied based on their local surface normal; see also, column 13, lines 1-67, through column 16, lines 1-12 in conjunction with figure 4 teaching to detect object regions of face objects as well as non-face object regions and determine surface information for these regions and apply effects of virtual light based on these regions being analyzed and obtaining their various surface conditions and orientations which dictate how they will be corrected by any given virtual light source based on its position and direction of light radiating therefrom).
Kokemohr teaches all that is required as explained above, but fails to explicitly teach that the obtainment unit obtaining a condition of shading is to obtain a condition of shading caused by environment light.  Rather, as explained above, Kokemohr teaches obtaining the condition of shading for a specific object region in an image but it is never necessarily specified that the condition of shading is brought about by environment light and could theoretically be shading caused by other sources of light or shading which is not necessarily caused by any light or which may be caused by virtual lights.  However, note also that Kokemohr’s teachings are in the context of “digital photographs” which “are commonly captured” and techniques which “change such images,” such that the condition of shading in such images would almost assuredly be caused by some environment light as such photographs would be taken in the environment of the common devices “such as phones, tablet computers, wearable devices, etc” then if objects appear in such an image there must be some type of light in the environment or every pixel would be black as the camera sensor would be unable to record any light on its sensor.  Furthermore, given the explanation and teachings of Kokemohr above, the obtainment unit disclosed above obtaining the condition of shading, while not explicitly mentioning that the shading is caused by environment light, would nonetheless clearly be capable of obtaining a condition of shading where the condition of shading is caused by environment light.  This is because regardless of what is causing the shading, analysis of the condition of shading is performed and shading information and 
In the same field of endeavor relating to editing images captured by a camera to enhance the images in some way, Oosawa teaches that it is known to obtain a condition of shading caused by environment light for a specific object region (see Oosawa, column 15, lines 6-67 through column 16, lines 1-62 and figures 1-3 teaching “the light source direction estimating apparatus” where the apparatus determines the light source direction through utilizing virtual light sources placed in relation to the 2D/3D image model and analyzing sampled information to find "an approximately straight line, as the direction of the light source, under which the image recording operation was performed" such that this “light source, under which the image recording operation was performed” is environment light and shading caused by this environment light is determined when the image regions are analyzed as further explained in column 18, lines 25-67 through column 19, lines 1-3 and figures 5 and 6 teaching the system is able to find the true light source direction through comparing intensity values from a point affected by a virtual light and a sample point from the 2D image which corresponds with the 3D portion of the 2D image and "the characteristics can be obtained such that, in cases where the position of a virtual light source is correct, i.e. in cases where the position of the virtual light source coincides with the position of the light source, under which the image recording operation was performed, the ratio of the intensity values of the reflected light at the surface of the face and the ratio of the cosines coincide with each other as represented by Formula (5) shown below" and "the position of the virtual light source, which is associated with the plotted relationship that forms a straight line, may be taken as the position of the light source, under which the image recording operation was performed" – and see also figure 7 and column 20, lines 07-61 teaching “the direction of the light source, under which the image recording operation was performed, is estimated”) in a system with similar features which also seeks to apply effects of virtual light to the specific object region and determining a radiated direction of virtual light to be applied based on the condition of shading that is obtained by the obtainment unit (see Oosawa, figures 2a-2C and figures 4-5 where as in figure 2C the information being analyzed and synthesized is seen with each region under analysis corresponding to the regions of the 3D mesh corresponding to the matched 2D image in order to determine surface normal information at such places and determine their reaction to virtual lights in order to determine a direction of environment light causing any shading in the image as in columns 18-19 as cited above and figure 7 and where as in column 21, lines 11-16 where this analysis of shading caused by the environment light which is determined may be used for example “in the cases of an image obtained by performing the image recording operation under the sunlight, by the estimation of the direction of the sunlight from the image, rear light compensation…can be easily performed”).  Thus Oosawa provides a known technique applicable to the base system of Kokemohr.
Therefore, in light of the above explanation and findings, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kokemohr to utilize the technique of Oosawa to specifically determine shading effects caused by environment light on specific object regions and the results of the combination would be predictable and result in an improved system.  The results would predictably be that prior to Kokemohr’s setting of virtual light light source position and characteristics, the technique of analyzing the image and obtaining shading conditions caused by environment light of Oosawa could be utilized and this shading information would then be see Oosawa, column 21, lines 11-16).
Regarding claim 29, Kokemohr as modified teaches all that is required as applied to claim 28 above and further teaches wherein if there are a plurality of the specific object regions in the image, (1) the obtainment unit obtains the condition of shading for each specific object region (see Kokemohr, column 12, lines 46-67 and figure 4 teaching “to detect one or more faces (and/or other types of objects) depicted in the image” and as in column 13, lines 1-47, the “method estimates normal vectors for surfaces of the faces based on standard geometry of a face” where the “method can determine the normal vectors (e.g., orientations or angles) of the surfaces of the face” such that these are specific object regions and thus when obtaining the condition of shading as in -- column 11, lines 18-67 through column 12, lines 1-6 where when a “refined illumination effect is to be provided” then “the method determines image content affecting the illumination emitted from the light source element(s)” where “such “image content” can include objects depicted in the image and/or surfaces of objects depicted in the image” and “can include orientations of surfaces of objects (including various types of features, such as landscape or terrain) as depicted in the content which can affect the appearance of the illumination in the image based on the characteristics (direction, brightness, etc.) of the light” meaning that such surfaces are obtained as those in condition for shading according to the illumination effects as for example “the method may have determined the location and orientation of surfaces depicted in the image within an approximate 3-D model constructed for the scene depicted in the image” and it is those surfaces in condition for shading that are “taken into account in block 318 when determining the appearance of the illumination effect” which are a plurality of specific object regions in the image; note that Oosawa also teaches such limitations as each region of the image corresponding to the face of the subject in the image is analyzed as explained in the cited sections above), and (2) the first determination unit determines radiated direction of virtual light for each specific object region based on the conditions of shading (see Kokemohr, supra teaching for each pixel region or region of object surfaces in the image the condition of shading is determined in order to determine whether to apply a refined illumination effect for each specific object region in condition for shading where for each such surface as is made clear above the specific surface orientation is taken into account along with the light source angle as when using the technique that can “multiply the illumination brightness at each appropriate determined in-image surface by a function that adjusts the brightness based on the surface angle with respect to the angle of the light” and as combined with Oosawa as described above, the user’s choice of virtual light placement and its direction would then be based on the conditions of shading obtained from environment light and for example could then compensate or change such shading by placement of the virtual lights of the correction unit).
Regarding claim 30, Kokemohr as modified teaches all that is required as applied to claim 28 above and further teaches wherein if there are a plurality of the specific object regions in the image, (1) the obtainment unit obtains the condition of shading for each specific object region (see Kokemohr, column 12, lines 46-67 and figure 4 teaching “to detect one or more faces (and/or other types of objects) depicted in the image” and as in column 13, lines 1-47, the “method estimates normal vectors for surfaces of the faces based on standard geometry of a face” where the “method can determine the normal vectors (e.g., orientations or angles) of the surfaces of the face” such that these are specific object regions and thus when obtaining the condition of shading as in -- column 11, lines 18-67 through column 12, lines 1-6 where when a “refined illumination effect is to be provided” then “the method determines image content affecting the illumination emitted from the light source element(s)” where “such “image content” can include objects depicted in the image and/or surfaces of objects depicted in the image” and “can include orientations of surfaces of objects (including various types of features, such as landscape or terrain) as depicted in the content which can affect the appearance of the illumination in the image based on the characteristics (direction, brightness, etc.) of the light” meaning that such surfaces are obtained as those in condition for shading according to the illumination effects as for example “the method may have determined the location and orientation of surfaces depicted in the image within an approximate 3-D model constructed for the scene depicted in the image” and it is those surfaces in condition for shading that are “taken into account in block 318 when determining the appearance of the illumination effect” which are a plurality of specific object regions in the image), and (2) the first determination unit determines a single radiated direction of virtual light based on one of the conditions of shading (note that as a matter of claim interpretation, recitation to determine a “single radiated direction of virtual light” does not limit the claim language to producing only a single radiated direction of light, but rather if at least a single radiated direction of virtual light is determined based on one condition of shading then the claim language is fulfilled; 
see Kokemohr, supra teaching for each pixel region or region of object surfaces in the image the such that “illumination brightness function can be applied to each pixel of each different surface angle located in the newly illuminated area of the image, or alternately can be applied to regions of similar pixels” such that for example “if the surface angle is exactly perpendicular to the emitted light, then 100% of the brightness of the light is provided in the illuminated pixels at that surface” meaning that in such a situation a single radiated direction of virtual light is determined based on a condition of shading).
Regarding claim 31, Kokemohr as modified teaches all that is required as applied to claim 28 above and further teaches wherein the at least one processor and/or circuit is further configured to function as: a detection unit configured to detect a face region as the specific object region (see Kokemohr, column 12, lines 46-67 teaching “to detect one or more faces (and/or other types of objects) depicted in the image” such that the system functions as such a detection unit)
Regarding claim 33, Kokemohr as modified teaches all that is required as applied to claim 31 above and further teaches wherein the detection unit further detects a specific organ in the face region (see Kokemohr, column 13, lines 48-67 through column 14, lines 1-11 teaching an example of detection of a specific “left cheek” to assign a normal pointing left and detection of a specific “right cheek” organ; note also teaching of “faces can be detected using facial recognition and detection techniques, e.g., techniques that look for facial landmarks such as eyes, eyebrows, nose, mouth, etc” such that specific organs can be identified as well), and
wherein the identification unit identifies the normal direction of the object region based on information regarding the specific organ detected by the detection unit (see Kokemohr, column 13, lines 48-67 through column 14, lines 1-11, where as in the “cheek” example, the normal vectors points “left” or “right” based on the specific organ detected and as in column 12, lines 46-67 it is taught that “faces can be detected using facial recognition and detection techniques, e.g., techniques that look for facial landmarks such as eyes, eyebrows, nose, mouth, etc” and “once the method identifies facial landmarks in a face, then normal vectors for the surfaces of the face can be estimated using a standard or typical face surface template that has typical facial 3-D geometry, and which can be adapted to the size and spacing of the particular face and its facial landmarks”).
Regarding claim 34, Kokemohr as modified teaches all that is required as applied to claim 28 above and further teaches wherein the identification unit divides the specific object region into a plurality of subregions and then identifies a normal direction for each of the subregions (see Kokemohr, column 12, lines 46-67 and figure 4 teaching “to detect one or more faces (and/or other types of objects) depicted in the image” such that these may be a plurality of specific object regions which are detected and then are analyzed as in column 13 through column 15, lines 1-19 to obtain “local normal vectors” that can be assigned to each pixel of a face or similar face region which are object regions or they can be assigned to “surfaces of the face” such that “surfaces of the face” are divisions into subregions of the “face” for example and the system “can be used to find normal vectors of facial surfaces, e.g., the heuristic of block 408 described to find normal vectors of non-facial objects and surfaces using changes in brightness can be used for finding the local normal vectors for faces” such that in identifying the normal vectors for each pixel region or region of similar pixels this divides the object region into regions with a local normal vector for these regions being normal vectors of the object region where for example a “left cheek” or “right cheek” subregion are identified and have “left” and “right” vectors assigned thereto).
Regarding claim 35, Kokemohr as modified teaches all that is required as applied to claim 34 and further teaches wherein the second determination unit determines the degree of the effect of virtual light for each of the subregions based on a corresponding normal direction (see Kokemohr, supra, where the subregions and corresponding normal vectors are identified as in claim 34 and as in column 11, lines 18-67 through column 12, lines 1-34 the determination is made of the degree of the effect of virtual light for each of the subregions based on a corresponding normal vector as for example “the method can multiply the illumination brightness at each appropriate determined in-image surface by a function that adjusts the brightness based on the surface angle with respect to the angle of the light” where the surface angle is whatever surface normal has been assigned to a respective region as for example “once the method identifies facial landmarks in a face, then normal vectors for the surfaces of the face can be estimated using a standard or typical face surface template that has typical facial 3-D geometry, and which can be adapted to the size and spacing of the particular face and its facial landmarks” such that a face may be divided into subregions which each have a normal direction assigned to them).
Regarding claim 36, Kokemohr as modified teaches all that is required as applied to claim 28 and further teaches wherein the at least one processor and/or circuit is further configured to function as a distance obtainment unit configured to obtain distance information for an object in the specific object region (see Kokemohr, column 13, lines 1-67 through column 14, lines 1-11 teaching “[i]f one or more faces were detected, then in block 406 the method estimates normal vectors for surfaces of the faces based on standard geometry of a face” and “once the method identifies facial landmarks in a face, then normal vectors for the surfaces of the face can be estimated using a standard or typical face surface template that has typical facial 3-D geometry, and which can be adapted to the size and spacing of the particular face and its facial landmarks” and for example “a known standard depth-mask for a general person can be adapted or fitted to the particular spacing of the facial landmarks of a face in the image” which then “provides the image “depths,” e.g., distances from the camera to the face surface pixels, and from this depth information the method can determine the normal vectors (e.g., orientations or angles) of the surfaces of the face” such that this is obtaining of distance information for an object in the object region), and wherein the identification unit identifies the normal direction based on the distance information obtained by the distance obtainment unit (see Kokemohr, supra, teaching the distance information obtained above where “once the method identifies facial landmarks in a face, then normal vectors for the surfaces of the face can be estimated using a standard or typical face surface template that has typical facial 3-D geometry, and which can be adapted to the size and spacing of the particular face and its facial landmarks” and for example “a known standard depth-mask for a general person can be adapted or fitted to the particular spacing of the facial landmarks of a face in the image” which then “provides the image “depths,” e.g., distances from the camera to the face surface pixels, and from this depth information the method can determine the normal vectors (e.g., orientations or angles) of the surfaces of the face” such that normal vectors are obtained based on distance information).
Regarding claim 38, Kokemohr as modified teaches all that is required as applied to claim 28 and further teaches wherein the degree of the effect of virtual light changes depending on the radiated direction of the virtual light (see Kokemohr, column 10, lines 5-21 and column 11, lines 18-67 through column 12, lines 1-34 and figure 3 teaching “whether to use a refined illumination effect” and if so “the method determines image content affecting the illumination emitted from the light source element(s)” and “determines the pixel values for the illumination effect based on the image content determined in block 316” where, as explained above, the illumination effect applied to each region is a degree of the effects of virtual light where the degree specifies an amount of adjustment or correction and such a degree is based on the surface information of “local surface normal” such that “the method can multiply the illumination brightness at each appropriate determined in-image surface by a function that adjusts the brightness based on the surface angle with respect to the angle of the light” and “this illumination brightness function can be applied to each pixel of each different surface angle located in the newly illuminated area of the image, or alternately can be applied to regions of similar pixels” and for example “if the surface angle is exactly perpendicular to the emitted light, then 100% of the brightness of the light is provided in the illuminated pixels at that surface” whereas if “the surface angle is parallel to the emitted light, 0% of the brightness is provided for the pixels at that surface, e.g., the brightness is adjusted down to 0 for those pixels so that there is no illumination at that surface” meaning that the degree of effect of virtual light changes depending on the radiated direction of the virtual light as when the radiated direction is closer to matching the surface normal then the degree is greater than when the surface normal and light angle are parallel when no brightness effect is provided for those surface pixels).
Regarding claim 39, Kokemohr as modified teaches all that is required as applied to claim 28 and further teaches wherein the degree of the effect of virtual light changes depending on a position of a virtual light source that radiates the virtual light (see Kokemohr, column 10, lines 5-21 and column 11, lines 18-67 through column 12, lines 1-34 and figure 3 teaching “whether to use a refined illumination effect” and if so “the method determines image content affecting the illumination emitted from the light source element(s)” and “determines the pixel values for the illumination effect based on the image content determined in block 316” where, as explained above,the illumination effect applied to each specific object region is a degree of the effects of virtual light where the degree specifies an amount of adjustment or correction and such a degree is based on the surface information of “local surface normal” such that “the method can multiply the illumination brightness at each appropriate determined in-image surface by a function that adjusts the brightness based on the surface angle with respect to the angle of the light” and “this illumination brightness function can be applied to each pixel of each different surface angle located in the newly illuminated area of the image, or alternately can be applied to regions of similar pixels” and for example “if the surface angle is exactly perpendicular to the emitted light, then 100% of the brightness of the light is provided in the illuminated pixels at that surface” whereas if “the surface angle is parallel to the emitted light, 0% of the brightness is provided for the pixels at that surface, e.g., the brightness is adjusted down to 0 for those pixels so that there is no illumination at that surface” meaning that when the position of the virtual light source that irradiates virtual light changes its angle and thus position is it shining from, with respect to a surface normal, this effects the degree of the effect of the virtual light as a light source positioned parallel to a surface normal for example irradiates virtual light from that position and the degree of effect changes based on the normal compared to this). 
Regarding claim 40, Kokemohr as modified teaches all that is required as applied to claim 28 above and further teaches wherein the image is obtained with an image sensor (see Kokemohr, column 6, lines 7-64 teaching “a user can designate a set of multiple input images to be input and processed by method 200. In one example, method 200 (or portions thereof) can be performed on a camera, cell phone, or other client device that has captured one or more images” and “the image can be a photo captured by a camera, an image frame extracted from a captured video stream or other video data, or an image derived from a different source” where a camera is an image sensor which obtains the image; see also column 11, lines 31-67 through column 12, lines 1-6 teaching “a CCD sensor of a camera” may be what captures the images where a CCD sensor is a type of image sensor)
Regarding claim 41 Kokemohr as modified teaches all that is required as applied to claim 28 above and further teaches wherein the at least one processor and/or circuit is further configured to function as:
an image capture unit configured to obtain the image (see Kokemohr, column 6, lines 7-64 teaching “a user can designate a set of multiple input images to be input and processed by method 200. In one example, method 200 (or portions thereof) can be performed on a camera, cell phone, or other client device that has captured one or more images” and “the image can be a photo captured by a camera, an image frame extracted from a captured video stream or other video data, or an image derived from a different source”); and
an instruction unit configured to instruct to perform an application of the effects of virtual light by the correction unit (see Kokemohr, column 10, lines 5-21 and column 11, lines 18-67 through column 12, lines 1-34 and figure 3 teaching “whether to use a refined illumination effect” and if so “the method determines image content affecting the illumination emitted from the light source element(s)” and “determines the pixel values for the illumination effect based on the image content determined in block 316” such that the system acts as an instruction unit which instructs to perform an application of the effects of virtual light by the correction unit when choosing “to use a refined illumination effect” in step 312 which causes correction to then occur as in steps 314 and 320), and
wherein the correction unit applies the effect of virtual light to an image obtained by the image capture unit in a condition where the application of the effect of virtual light is instructed by the instruction unit (see Kokemohr, supra, where when the instruction unit is configured to instruct the system to perform “refined illumination” effects then they system applies the effects of the virtual light as “refined illumination” when instructed to provide such virtual light).
Regarding claim 42, the instant claim is directed toward a control method of an image processing apparatus where the functions performed by such a control method of the apparatus are 
Regarding claim 43, the instant claim is directed towards another apparatus in the embodiment of a “non-transitory machine-readable medium storing instructions that causes, when executed by at least one processor, the at least one processor to function as” various units performing functions where the functions performed are coextensive with functions performed by the apparatus of claim 28.  Kokemohr as modified teaches such an apparatus and the functions as explained in the rejection of claim 28 and teaches in column 6, lines 7-24 an equivalent non-transitory medium type embodiment (“can be implemented by computer program instructions or code, which can be executed on a computer, e.g., implemented by one or more processors, such as microprocessors or other processing circuitry and can be stored on a computer program product including a computer readable medium, such as a magnetic, optical, electromagnetic, or semiconductor storage medium, including semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), flash memory, a rigid magnetic disk, an optical disk, a solid-state memory drive, etc”). In light of this, the limitations of claim 42 correspond to the limitations of claim 28; thus it is rejected on the same grounds as claim 28.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokemohr as modified as applied to claim 36 above and further in view of Steinberg et al3 (“Steinberg”).
Regarding claim 37, Kokemohr as modified teaches all that is required as applied to claim 36 above but fails to teach wherein the distance obtainment unit (a) captures a plurality of images by changing an in-focus distance in a focus detection process and (b) then obtains the distance information based on the captured images.  While Kokemohr as modified teaches various techniques to obtain distance information based on captured images, there is no teaching or suggestion of the claimed 
In the same field of endeavor relating to detecting regions of images in order to correct/edit images based characteristics of such a region, Steinberg teaches “analyzing and processing a digital image using face detection within said image to achieve one or more desired image processing parameters” and to edit an image with respect to “one or more regions” which are detected (see paragraphs 0026-0031) and teaches when simulating virtual light that an obtainment unit captures a plurality of images by changing an in-focus distance in a focus detection process and then obtains the distance information based on the captured images (see Steinberg, paragraph 0197 teaching when applying virtual light to an image such as “simulating fill flash in digital photography” that a “digital camera may be used to shoot a series of photographs of a scene at various focal distances” and “[t]hese pictures may be subsequently analyzed to determine distances to different objects in the scene” such that “[r]egions of these pictures may have their brightness selectively adjusted based on the aforementioned distance calculations and may be then combined to form a single, photographic image”).  Steinberg further teaches that this information on the captured images is for multiple regions of a facial object detected (see Steinberg, supra, teaching “information regarding the existence of facial regions within the image is used, e.g., to particularly selectively adjust the brightness of the facial regions”), further showing the applicability of the technique.  Thus Steinberg teaches the above techniques applicable to the base device of Kokemohr.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kokemohr to incorporate the teachings of Steinberg as doing so see Kokemohr, column, 13, lines 48-67 “changing image depth (e.g., distance from camera to estimated surface) over a particular area can be used to indicate the normal vectors”) and thus such distance information could be similarly used as acquired by the technique of Steinberg obtaining the distance information.  The results would yield an improved system with expanded capabilities for determining desired distance information usable in Kokemohr as such information could be acquired “by a digital camera without the camera moving, generally involving a camera employing a very fast image capture process” as suggested by Steinberg (see Steinberg, paragraph 0197).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 38, 39, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10 of U.S. Patent No. 10,475,237 in view of Oosawa. Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Note the similarities indicated in bold between the two claims in the table below.
Conflicting US Patent No. 10,475,237
Pending Application 16/585,593
Claim 1. 
An image processing apparatus comprising:
one or more processors; and
a memory that stores a program which, when executed by the one or more processors, causes the one or more processors to function as units comprising:
(1) a calculation unit configured to calculate an evaluation value representing a degree of shading for an object region in an image;
(2) a determination unit configured to determine, based on the evaluation value, if the degree of shading for an object region is necessary to be increased or decreased;
(3) a setting unit configured to set a virtual light source based on the determination result of the determination unit; and
(4) a correction unit configured to apply effects of virtual light irradiated by the virtual light source in the image,
wherein the calculation unit calculates the evaluation value based on one or more of (a) contrast of the object region, (b) a luminance histogram of the object region in the image, (c) properties of a boundary of a shaded region of the object region, and (d) an area of a shaded region of the object region,
wherein the setting unit sets the virtual light source so that the virtual light illuminates a shaded region of the object region, in a case where it is determined by the determination unit that the shading needs to be decreased, and
wherein the setting unit sets the virtual light source so that illuminated areas in the object region due to environmental light and the virtual light overlap, in a case where it is determined by the determination unit that the shading needs to be increased.
Claim 2.The image processing apparatus according to claim 2, wherein the setting unit sets the virtual light source so that a sign of an angle formed by the direction of radiation of the environmental light and a normal vector representing the object region is different from a sign of an angle formed by the direction of radiation of the virtual light and the normal vector, in a case where it is determined by the determination unit that the shading needs to be decreased
Claim 3
The image processing apparatus according to claim 2, wherein the setting unit sets the virtual light source so that a sign of an angle formed by the direction of radiation of the environmental light and a normal vector representing the object region is different from a sign of an angle formed by the direction of radiation of the virtual light and the normal vector, in a case where it is determined by the determination unit that the shading needs to be decreased.


An image processing apparatus comprising: at least one processor and/or circuit configured to function as a plurality of units  comprising:



(1) an obtainment unit configured to obtain a condition of shading for a specific object region in an image;
(2) an identification unit configured to identify a normal direction of an object in the specific object region;

(3) a correction unit configured to apply an effect of virtual light to the specific object region 
(4) a first determination unit configured to determine a radiated direction of virtual light to be applied by the correction unit, based on the condition of shading that is obtained by the obtainment unit, and
(5) a second determination unit configured to determine a degree of the effect of the virtual light to be applied by the correction unit, based on (a) the normal direction identified by the identification unit and (b) the radiated direction determined by the first determination unit (),
 wherein if there are a plurality of the specific object regions in the image, the second determination unit determines the degree of the effect of virtual light for each specific object region.


Thus it can be seen that the instant claim 28 is mostly a broader version of the conflicting patented claim 3 (of course made up of the limitations of claims 1 and 2 upon which it is dependent) and thus is effectively a genus to the species recited in claim 3 of the conflicting patent.  The more specific claim 28 of the conflicting patent thus anticipates the claimed genus in the pending application as the conflicting claims perform the method of claim 28 of the pending application when running the more specific implementation.  In conflicting claim 3, the differences between the claims are more specific limitations in the conflicting claim as well as additional functions, but the functions performed in the conflicting claims function to perform the same functions as in the pending claim such that the device running as claimed in conflicting claim 3 reads on the device of claim 28.  Note for example that the calculation unit reads on the obtainment unit as it performs functions of overlapping scope and obtains such shading conditions when calculating such values and the determination unit determines the degree of the effects of virtual light in the pending claim in a broader manner than the shading conditions 
Note that similar reasoning applies to independent claims 42 and 43 which are at least as broad as claim 28 which is already anticipated by the conflicting claim(s) as explained above.
The following table illustrates remaining corresponding conflicting claims between the pending application and the conflicting patent, in each case the conflicting claims anticipating the broader claims of the pending application such that one of ordinary skill in the art when reading the conflicted claims would at once envisage the invention claimed in the pending application. (MPEP 804 (2)(B)(1)).
Conflicting Patent 10475237
Pending Application 16903212
1,2,3
38
1,2,3
39
2 or 10
40
2 or 10
41


In the above dependent claims, it can be seen that for each claim, the corresponding functions are already contained within the corresponding claim such that in each case the conflicting claims again anticipate each of the claims noted above as the same functions are performed in the conflicting claims as are performed in the pending claims above.
Claims 29-31 and 33--36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10475237 in view of Kokemohr.
In each claims 29-36, the conflicting claim 1 fails to teach the limitations of each respective claim.  However, Kokemohr as modified teaches each of the missing limitations as fully explained in the rejections of each of these claims above.  In the interest of brevity and given the early stage of prosecution, the Examiner will explain a rationale which would similarly apply to each claim when applying the teachings of Kokemohr.  Conflicting claim 1 does not mention multiple specific regions nor specifically detecting a face or normal vectors of regions of a face as in the various remaining dependent claims.  However, as seen above in the rejections using Kokemohr, Kokemohr as modified teaches the limitations missing from each claim and one of ordinary skill in the art before the effective filing date of the invention could have modified conflicting claim 1 with the teachings of Kokemohr above to arrive at the claimed invention in each case and would be motivated to so in order to achieve “a reduction in duration of editing images, thus saving a user time, energy, and resources for achieving edits to images” such that “using described features, a user can apply a complex lighting effect on any image that would require many more edit operations in previous editing programs” as suggested by Kokemohr (see Kokemohr, column 4, lines 4-29).  
Response to Arguments
Applicant’s arguments, see “REMARKS”, filed 1/10/2022, with respect to the rejection(s) of claim(s) 28, 42 and 43 under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments to the claims.  Note that the above rejection of claim 28 contains further explanation of differences between Kokemohr and the amended claims as well as of course the rationale for combining Oosawa to provide the feature which is not explicitly mentioned in Kokemohr.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kokemohr and Oosawa as fully explained above.
Applicants arguments regarding the double patenting rejections are also not persuasive as the explanation provided by the Examiner does show double patenting as explained above.  Applicant’s 
No further specific arguments are made for any other claims and thus all claims stand rejected as fully explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SCOTT E SONNERS/Examiner, Art Unit 2613     


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent No. 9,979,894
        2 US Patent No. 6,636,627
        3 US PGPUB No. 2010/0054549